Citation Nr: 0511540	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran an 
increased rating for his service-connected left shoulder 
disorder, evaluated as 30 percent disabling.

By rating action in November 1977, service connection for a 
left shoulder condition, described as post operative (PO) 
sequelae, dislocation, left shoulder, rated as 20 percent 
disabling, was established effective from the date of claim.  
The Board in July 2000 granted an increased rating to 30 
percent based upon additional functional loss due to pain.  
This was made effective from November 1998 the date of the 
veteran's claim for an increased rating.

In April 1999, the veteran requested a hearing at the local 
VA office before a member of the Board of Veterans' Appeals.  
In November 1999, the RO received the veteran's request to 
cancel his Travel Board hearing and schedule a hearing at the 
local VA office before an RO Review Officer.  The hearing was 
scheduled for November 1999, but the veteran failed to report 
and has not requested that the hearing be rescheduled. 

The case was before the Board in December 2003 at which time 
the Board remanded the case for additional development.  It 
has now been returned to the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disorder, 
his minor upper extremity, is presently manifested by limited 
arm motion with an inability to forward elevate or abduct the 
arm over 45 degrees from along side his body and a non-
disabling surgical scar; there is no evidence of any 
recurrent dislocations at the scapulohumeral joint.

2.  The veteran is currently receiving the maximum schedular 
30 percent disability rating for limitation of motion with 
additional functional loss due to pain for his service-
connected left shoulder disorder; there is no evidence of any 
unusual or exceptional circumstances related to this 
disorder.  


CONCLUSION OF LAW

A rating in excess of 30 percent for a left shoulder disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.321, 3.400, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant claim.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was issued in 
December 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the January 2004 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence. Although it did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the December 2004 supplemental statement of the case 
(SSOC).  In light of the actual notice provided, the Board 
finds that any content deficiency in the January 2004 VCAA 
notice letter was non-prejudicial error.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified post-service medical records relevant to 
the issue on appeal have been requested or obtained.  The 
veteran has also been afforded VA examinations to evaluate 
his condition.


Background.  By rating action in November 1977, service 
connection for a left shoulder condition, described as post 
operative (PO) sequelae, dislocation, left shoulder, rated as 
20 percent disabling, was established effective from the date 
of claim.  

At a VA examination in July 1993 the examiner noted that the 
veteran complained of intermittent left shoulder pain.  He 
indicated that he was right-handed.  He was receiving Social 
Security disability due to hip problems.  He claimed that he 
could not lift or reach overhead and had numbness at his 
surgical scar site.  Examination of his left shoulder 
revealed a well-healed, 13 centimeter (cm), C-shaped scar 
anteriorly and a 2 cm oval scar posteriorly.  Abduction and 
forward flexion were each limited to 90 degrees.  Internal 
and external rotation were each limited at 45 degrees.  
Strength was diminished 25 percent.  He had diminished 
sensation at the scar and generalized shoulder tenderness.  
X-rays of the left shoulder revealed that the bone, joint and 
soft tissue structures were unremarkable.  The impression was 
of a normal left shoulder. The final diagnosis was of left 
shoulder dislocation, postoperative.

At a VA examination in January 1999 the examiner noted that 
the veteran underwent anterior dislocation surgical 
reconstruction in service.  He had had no further surgery on 
his left shoulder since service.  The veteran reported that 
he had lost strength and range of motion (ROM) in the left 
shoulder.  The examiner noted the veteran was wearing a 
turtleneck shirt and a tee shirt, which he was able to 
remove.  There was some decrease in left shoulder activity 
while doing this.  He showed excellent musculature 
development about the left shoulder, which compared equally 
with the opposite side as far as build and definition.  There 
was a C-shaped scar starting laterally, curving in the 
coracoclavicular area along the anterior border of the 
deltoid and descending at an angle.  The length of this 
surgical scar was 6 1/2 inches. 

The appellant initially exhibited some tenderness to 
palpation about the shoulder and was extremely protective of 
it.  The manual muscle resistance exhibited during 
examination did not indicate any paralysis of the shoulder 
muscle girdle.  He suppressed the action of his left upper 
extremity; however, with encouragement, his elbows 
demonstrated an intact range of motion of 0 to 145 degrees.  
In testing grip strength, he did not demonstrate as much 
power in his left hand as in the right.  Range of motion of 
the shoulder caused him to express pain.  He could come from 
the vertical position to a position of abduction of 
approximately 90 degrees, at which point active range stopped 
and the examiner was unable to increase it passively because 
of protection.  External rotation with the humerus vertical 
revealed a range of 80 degrees, which compared with the 
normal side, and internal rotation of 90 degrees.  The 
extremes of the ranges and the commencement of the tests 
caused the appellant to exclaim with pain.  The examiner did 
not obtain local tenderness. 

Sensory examination revealed no loss of sensation.  
Circumferential measurement of the left forearm and right 
forearm revealed the right to measure 12 1/4 inches and the 
left 12 inches.  The central biceps circumference revealed 
the left to measure 10 1/2 inches and the right 11 inches.  
Multiple films of the left shoulder were obtained.  There was 
some slight narrowing of the joint space with some elevation 
of the glenoidal rim.  These irregularities were associated 
with some cystic changes along the edge of the glenoid, both 
anteriorly and posteriorly.  The joint space was preserved.  
The impression was of remote dislocation, chronic, recurrent, 
left shoulder; remote repair, dislocation, left; and pain, 
left shoulder, secondary to minimal degenerative joint 
disease.  The examiner commented that he was unable to 
establish the degree of limitation due to pain.  He expressed 
the opinion that the changes found in the left shoulder joint 
were secondary to the chronic dislocation following the 
injury in the service and the necessary reparative surgery.

The Board in July 2000 granted an increased rating to 30 
percent.  In making that determination the Board noted that 
the objective medical evidence did not show limitation of 
motion warranting a 30 percent disability evaluation under 
38 C.F.R. §  4.71a Diagnostic Code 5201; however, considering 
all elements of the claim under Part 4, it was found that an 
increased disability warranting an additional 10 percent 
rating under the provisions of section 4.40 was shown.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In November 2001 the veteran filed the current claim stating 
that his left shoulder condition had worsened.

At a VA examination in January 2002 the examiner reviewed the 
claims file prior to the examination.  The veteran alleged 
that his left shoulder disorder had increased in severity due 
to extra pressure on the left shoulder caused by his 
bilateral hip replacements.  The examiner noted that the 
veteran had multiple hip replacements and depended on a cane 
for support.  He stated he had experienced increased pain in 
the left shoulder which he rated as 10 on a daily basis.  He 
had restriction in the left shoulder which prevented him from 
washing the back of his neck and head and perineal care.  The 
examiner noted excellent musculature development about the 
upper extremities.  There was a well-healed, nontender 
surgical scar.  ROM of the left shoulder revealed 85 degrees 
of internal rotation and 60 degrees of external rotation.  He 
could not produce abduction past 90 degrees without 
complaining of pain.  

X-rays of the left shoulder revealed irregularities along the 
inferior edge of the glenoid rim.  The diagnoses were remote 
dislocation, recurrent, left shoulder; remote repair, 
dislocation left; pain left shoulder secondary to minimal 
degenerative joint disease.  The examiner opined that he was 
unable to establish the degree of limitation due to pain.  
The changes in the left shoulder joint suggested that a 
mechanical difference was present in the left shoulder joint.  
On this basis it was likely that the use of a cane could 
serve to aggravate the left shoulder disorder.

In December 2003 the Board remanded this case for further 
development including obtaining all outstanding VAMC 
treatment records from January 2001, as well as, for a new VA 
examination which would adequately describe the functional 
impairment as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995), and 38 C.F.R. §§ 4.40, 4.45. 

At a VA examination in February 2004 the claims file was 
reviewed by the examiner.  The veteran reported that his left 
shoulder caused him daily pain which was worse during cold 
and/or rainy weather.  He had no relief with pain 
medications.  He claimed to have limited ROM of the left 
upper extremity and needed help putting on his shoes and 
socks.

The examiner noted the veteran disrobed removing his shirt, 
which required unbuttoning, without any seeming difficulty.  
On the anterior aspect of the left shoulder was a curvilinear 
surgical scar 16 cm by 1 cm wide.  The scar was nontender, 
nonadherent, and did not interfere with function.  It did not 
cause any medically significant problems and there was no 
underlying loss of tissue.  The muscle mass seemed to be 
quite well developed on the left side with no appreciable 
difference between the measurements of the muscles of the 
upper arms.  The muscle development about the shoulder girdle 
was also quite good, particularly in view of the veteran's 
complaints of markedly diminished ROM.  

The veteran had normal grip and function in the left hand and 
wrist, normal pronation and supination of the forearm, and 
normal flexion and extension of the elbow.  The veteran was 
able to internally rotate his humerus from 0 to 90 degrees.  
External rotation was to 10-15 degrees before the veteran 
exclaimed that he could not tolerate the pain.  During the 
formal attempt at examining ROM of the left shoulder, he 
could not forward elevate or abduct the upper arm over 45 
degrees from along side his body.  The examiner opined that:

It is this examiner's opinion that the 
veteran's inability to use his shoulder 
and the veteran's complaint of pain are 
markedly inconsistent with the physical 
and radiographic findings.  I will have 
them repeat x-rays of the shoulder.  I am 
unable to detail any functional loss due 
to limited motion and pain of the 
shoulder, because in my opinion the 
veteran is not making an appropriate 
effort to demonstrate the range of motion 
and as I mentioned before his description 
of pain is not consistent with the 
findings.

Subsequent x-rays were unremarkable on both shoulders.  In a 
hand-written addendum to the report the examiner stated he 
did not think there was any real loss due to pain or limited 
motion.


Relevant Law and Analysis.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
they constitute the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has also held that there is no basis for a rating 
higher than the maximum schedular rating for additional 
limitation of motion due to pain or functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Normal shoulder flexion and abduction is from 0 to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from 0 to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2004).

In this case, at a VA examination in January 2002 the 
examiner noted excellent musculature development about the 
upper extremities.  ROM of the shoulder revealed the veteran 
could not produce abduction past 90 degrees.  The examiner 
opined that he was unable to establish the degree of 
limitation due to pain.  At the February 2004 VA examination 
the examiner noted that the veteran disrobed without 
difficulty.  His muscle mass again was noted to be quite well 
developed on the left side as was the muscle development 
about the shoulder girdle, particularly in view of the 
veteran's complaints of markedly diminished ROM.  The 
examiner noted that the veteran could not forward elevate or 
abduct the left upper arm over 45 degrees from along side his 
body.  The examiner opined that the veteran's inability to 
use his shoulder and his complaints of pain were markedly 
inconsistent with the physical and radiographic findings.  In 
the examiner's opinion the veteran did not make an 
appropriate effort to demonstrate the range of motion and his 
description of pain was inconsistent with the findings.  The 
veteran's residual surgical scar was also described as non-
disabling and there was no evidence of any recurrent 
dislocations at the scapulohumeral joint.

The Board notes the veteran is currently receiving the 
maximum schedular 30 percent disability rating for limitation 
of motion with additional functional loss due to pain for his 
service-connected left shoulder disorder under Diagnostic 
Code 5201.  In statements in support of his claim the veteran 
asserted that his left shoulder disorder has worsened and 
that a higher rating is warranted.  The Board finds, however, 
that the evidence of record does not support the assignment 
of a rating greater than 30 percent for a left shoulder 
disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Board notes that the medical evidence does not indicate 
that a higher disability rating is warranted under any of the 
available rating codes.  No competent evidence has been 
received which would indicate that the veteran's left 
shoulder disorder was so severe as to warrant a rating 
greater than 30 percent.  There is no evidence of ankylosis, 
disabling scarring, or recurrent dislocations at the 
scapulohumeral joint to warrant any separate or higher 
alternative ratings.  Therefore, the Board finds the claim 
for entitlement to a schedular rating in excess of 30 percent 
must be denied.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign any higher ratings. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for a left shoulder 
disorder.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected left 
shoulder disorder, that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  The case 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a left shoulder disorder is denied.




	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


